Citation Nr: 0703956	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  05-24 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an extension of the basic period of 
eligibility for receiving educational assistance benefits 
under the provisions of Title 38, United States Code, Chapter 
30 (Montgomery GI Bill), beyond the delimiting date of 
November 4, 2003.

[The issue of entitlement to service connection for 
degenerative arthritis, left knee, is the subject of a 
separate decision of the Board.]


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel

INTRODUCTION

The veteran served on active duty from June 1990 to November 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The Board notes that the veteran 
presently resides within the jurisdiction of the St. 
Petersburg RO.  However, the Atlanta RO has jurisdiction over 
the veteran's education folder.

In his September 2005 substantive appeal, the veteran 
requested a hearing before a Member of the Board.  However, 
the record shows that, by a December 2005 communication, the 
veteran indicated that he does not want a hearing at this 
time.  Although the December 2005 communication is in 
reference to claims which are unrelated to the present 
appeal, inasmuch as the veteran indicated his desire to have 
no hearing at this time, the Board construes this statement 
as encompassing all requests for a hearing pending at the 
time of this communication.  Thus, the veteran's request for 
a hearing in connection with the present appeal is deemed 
withdrawn.  


FINDINGS OF FACT

1.  The veteran's delimiting date for the use of Chapter 30 
educational assistance benefits was originally November 4, 
2003.

2.  The veteran is shown to have a mental disability that has 
prevented him from initiating or completing a program of 
education prior to his delimiting date.

3.  The mental disability which has prevented the veteran 
from initiating or completing a program of education prior to 
his delimiting date continues to the present.  


CONCLUSION OF LAW

The criteria for extension of the basic 10-year period of 
eligibility for receiving educational assistance benefits 
under the provisions of Title 38, United States Code, Chapter 
30 (Montgomery GI Bill), beyond the delimiting date of 
November 4, 2003, have not been met.  38 U.S.C.A. § 3031 
(West 2002); 38 C.F.R. §§ 21.7050, 21.7051 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an extension of 
his period of eligibility for receiving educational 
assistance benefits under the Montgomery GI Bill beyond the 
delimiting date of November 4, 2003.

The Board points out that the governing legal criteria 
specify that in order to be eligible to receive educational 
benefits pursuant to Chapter 30, an individual, after June 
30, 1985, must first become a member of the Armed Forces, 
serve at least two years of continuous service, and must be 
discharged with an "honorable" discharge.  38 U.S.C.A. 
§ 3011(a); 38 C.F.R. § 21.7042 (a).

It is also noted that the governing legal criteria provide a 
ten-year period of eligibility during which an individual may 
use his entitlement to Chapter 30 educational assistance 
benefits; and this period begins on the date of the veteran's 
last discharge from active duty.  38 U.S.C.A. § 3031(a); 
38 C.F.R. § 21.7050(a).

The record reflects that the veteran served on active duty 
from June 1990 to November 1993, and that he was issued an 
honorable discharge.  He was thus entitled to Chapter 30 
educational benefits, with a delimiting date of November 4, 
2003.

VA regulations allow for an extension of the ten-year 
delimiting period upon a showing that the veteran prevented 
from initiating or completing his chosen program of education 
within the otherwise applicable eligibility period because of 
a physical or mental disability that did not result from the 
veteran's willful misconduct.  See 38 C.F.R. § 21.7051(a).  
The regulations further state that it must be clearly 
established by medical evidence that a program of education 
was medically infeasible and that VA will not consider a 
veteran who was disabled for a period of thirty days or less 
as having been prevented from initiating or completing a 
chosen program unless the evidence establishes that the 
veteran was prevented from enrolling or reenrolling in the 
chosen program or was forced to discontinue attendance 
because of the short disability.  See 38 C.F.R. 
§ 21.7051(a)(2).

The evidence of record includes numerous statements from the 
veteran's VA mental healthcare providers, dated in 2003 as 
well as in 2005, which note that the veteran has been in 
receipt of treatment for psychiatric problems since 1996, the 
severity of his psychiatric problems have made it unlikely 
that he could have successfully attended school since 1996, 
he remains in psychiatric treatment, and it is impossible to 
predict whether or when his condition will improve 
sufficiently enough for him to be able to attend school 
successfully.  

It is established by medical evidence that a program of 
education was medically infeasible for the veteran due to 
mental disability.  However, the medical evidence also 
clearly reflects that the mental disability which has 
prevented the veteran from initiating or completing a program 
of education prior to his delimiting date continues to the 
present.  The Board finds that the post-service medical 
record, overall,  provides evidence against the veteran's 
claim.  The recent grant of service connection for PTSD by 
the RO only supports this finding. 

Based on the evidence of record, the Board finds that the 
veteran has not met the criteria for an extension of the 
delimiting date beyond November 4, 2003.  The Board 
acknowledges the argument advanced by the veteran in this 
matter; however, the legal criteria governing the payment of 
education benefits are clear and specific, and the Board is 
bound by them.  The veteran's mental disability, which has 
prevented him from initiating or completing a program of 
education prior to his delimiting date, continues to the 
present; thus, he continues to be unable to initiate or 
complete a chosen program of education.  Accordingly, he has 
not met the criteria for an extension of the delimiting date 
and an extension in this instance is not warranted.  The 
Board has no authority to overturn or to disregard the very 
specific limitations on entitlement to Chapter 30 educational 
benefits.  In cases such as this, where the law is 
dispositive, the claim should be denied because of the 
absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

It is noted that statements from the veteran's healthcare 
providers indicated that it is impossible to predict whether 
or when his condition will improve sufficiently enough for 
him to be able to attend school successfully.  In this 
regard, the Board points out that the veteran may revisit 
this issue in the future when his mental disability has 
improved such that he is able to initiate a chosen program of 
study.  See 38 C.F.R. § 21.1032(c)(2) (VA must receive a 
claim for an extended period of eligibility provided by 
§ 21.7051 by one year from the date on which the veteran's 
physical or mental disability no longer prevented him from 
beginning or resuming a chosen program of education.)  

The Board finds that the duty-to-assist and duty-to-notify 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) do not apply to this appeal.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).  See Barger v. Principi, 16 Vet. 
App. 132 (2002) (the VCAA does not apply to cases involving 
the waiver of recovery of overpayment claims because the 
statute at issue in such cases is not found in Title 38, 
United States Code, Chapter 51, i.e., the laws affected by 
VCAA).  Similarly, in the present case, the statute at issue 
is not found in Title 38, United States Code, Chapter 51; 
rather, it is found in Title 38, United States Code, Chapter 
30.

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


